


M&F WORLDWIDE CORP.

2008 LONG TERM INCENTIVE PLAN

AWARD AGREEMENT FOR PARTICIPATING EXECUTIVES OF

[INSERT NAME OF BUSINESS]

THIS AWARD AGREEMENT is made effective as of the __ day of _____, 2008, between
M&F Worldwide Corp. (“M&F”), Harland Clarke Holdings Corp., a Delaware
corporation (the “Company”), and _______ (the “Participant”). This Award
Agreement is made to the Participant, who participates in the [name of
business], which is one of the four Business Units.

WHEREAS, M&F has adopted the M&F Worldwide Corp. 2008 Long Term Incentive Plan
(the “Plan”) for, among other things, the purpose of providing certain key
executives of the Company and its Affiliates a proprietary interest in pursuing
the long-term growth, profitability and financial success of the Company; and

WHEREAS, pursuant to the Plan, the Compensation Committee of the Board of
Directors of M&F (the “Committee”) has determined to grant an award to the
Participant subject to the terms, conditions and limitations provided herein and
in the Plan (the “Award”).

NOW, THEREFORE, the parties hereto agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings as set forth below. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Plan:

(a) “Award Term” means the period beginning on January 1, 2008 and ending on
December 31, 2010.

(b) “Business LTIP Bonus Pool “ shall have the meaning set forth in Section 3.

(c) “Business Unit” shall mean, as applicable one of the four Business Units:
the Company, Harland Clarke Business, HFS, or Scantron.

(d) “Company Consolidated EBITDA” is one of the Performance Measures under this
Agreement and shall mean for any fiscal year of the Company, consolidated net
income for such fiscal year of the Company plus, without duplication and to the
extent reflected as a charge in the statement of such consolidated net income
for such fiscal year, the sum of (i) income tax expense, (ii) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions (to the extent not already captured in interest expense), discounts
and other fees and charges associated with indebtedness, (iii) depreciation and
amortization expense (excluding amounts of prepaid incentives under customer
contracts), (iv) any extraordinary non-cash expenses or losses, (v) any costs
and expenses incurred in connection with that certain merger of H Acquisition
Corp., a subsidiary of M&F with and into John H. Harland Company, effective May
1, 2007 and reconstituted as Harland Clarke Corp. (the “Transaction”), (vi)
allocation of fees charged by M&F or a subsidiary to the Company relating to the
operation of the Company

 

 

 

--------------------------------------------------------------------------------






and (vii) all restructuring costs, in the case of clauses (i) through (vii)
above, solely with respect to the Company and without duplication to any such
items also charged to the Company’s subsidiaries, and minus (x) to the extent
included in the statement of such consolidated net income for such period, the
sum of (a) interest income, (b) any extraordinary or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such consolidated net income for such period, gains on the sales of
assets outside of the ordinary course of business), and (c) income tax credits
(to the extent not netted from income tax expense) and (y) any cash payments
made during such period in respect of items described in clause (iv) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of consolidated net income,
in the case of clauses (a) through (c) above, solely with respect to the
Company, all as determined on a consolidated basis, all of the foregoing to be
determined by the Board or the Committee, as applicable. For the purposes of
determining compensation milestones for any fiscal year, Company Consolidated
EBITDA will be adjusted by the Board or the Committee, as applicable, as
appropriate for material acquisitions or dispositions of any business or assets
of or by the Company or its subsidiaries for such fiscal year and thereafter.

(e) “Consolidated LTIP Bonus Pool” shall have the meaning set forth in Section
3.

(f) “Cumulative Business Unit EBITDA” means the sum of the relevant Business
Unit Consolidated EBITDA earned in each Fiscal Year during the Award Term.

(g) “Cumulative Consolidated EBITDA” means the sum of Company Consolidated
EBITDA earned in each Fiscal Year during the Award Term.

(h) “Cumulative Harland Clarke Business EBITDA” means the sum of Harland Clarke
Business Consolidated EBITDA earned in each Fiscal Year during the Award Term.

(i) “Cumulative HFS EBITDA” means the sum of HFS Consolidated EBITDA earned in
each Fiscal Year during the Award Term.

(j) “Cumulative Scantron EBITDA” means the sum of Scantron Consolidated EBITDA
earned in each Fiscal Year during the Award Term.

(k) “EBITDA” for purposes of this Agreement and the Plan shall be calculated in
accordance with the definitions set forth in this Agreement provided that any
target and actual EBITDA shall include funding for Payments under the Plan at,
under or in excess of target Payments (i.e., Payments under the Plan will be
self-funded by actual performance of the Company and the Business Units).

(l) “Fiscal Year” means the fiscal year of the Company, which is the period
January 1 through December 31.

(m) “Grant Date” means January 1, 2008, which is the date on which the Award is
granted to the Participant.

 

 

2

 

 

--------------------------------------------------------------------------------






(n) “Harland Clarke Business” shall mean the business of the provision of checks
and related products, direct marketing and other contact center services to
financial and commercial institutions and individuals, and any future businesses
from time to time included in or added to such businesses.

(o) “Harland Clarke Corp.” means Harland Clarke Corp., a Delaware corporation.

(p) “Harland Clarke Corp. Consolidated EBITDA” is one of the Performance
Measures under this Agreement and shall mean for any fiscal year of Harland
Clarke Corp., consolidated operating income for such fiscal year of the Harland
Clarke Business plus, without duplication, the sum of (i) depreciation and
amortization expense (excluding amounts of prepaid incentives under customer
contracts), (ii) any extraordinary non-cash expenses or losses, (iii) any costs
and expenses incurred in connection with the Transaction, (iv) allocation of
fees charged by M&F or a subsidiary to Harland Clarke Corp. relating to the
operation of the Harland Clarke Business and (v) all restructuring costs (as
defined under U.S. generally accepted accounting principles), in the case of
clauses (i) through (v) above, solely with respect to the Harland Clarke
Business, and minus (x) to the extent included in the statement of such
consolidated net income for such period, the sum of any extraordinary or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such consolidated operating income for such
period, gains on the sales of assets outside of the ordinary course of
business), and (y) any cash payments made during such period in respect of items
described in clause (ii) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of consolidated operating income, in the case of clauses (x) and (y) above,
solely with respect to the Harland Clarke Business, all as determined on a
consolidated basis, all of the foregoing to be determined by the Board or the
Committee, as applicable. For the purposes of determining compensation
milestones for any fiscal year, Harland Clarke Corp. Consolidated EBITDA will be
adjusted by the Board or the Committee, as applicable, as appropriate for
material acquisitions or dispositions of any business or assets of or by the
Harland Clarke Business or its subsidiaries for such fiscal year and thereafter.

(q) “HFS” means Harland Financial Solutions, Inc., an Oregon corporation.

(r) “HFS Consolidated EBITDA” is one of the Performance Measures under this
Agreement and shall mean for any fiscal year of HFS, consolidated operating
income for such fiscal year of HFS plus, without duplication, the sum of (i)
depreciation and amortization expense (excluding amounts of prepaid incentives
under customer contracts), (ii) any extraordinary non-cash expenses or losses,
and (iii) allocation of fees charged by M&F or a subsidiary to HFS relating to
the operation of HFS, (iv) all restructuring costs, in the case of clauses (i)
through (iv) above, solely with respect to HFS and minus (x) to the extent
included in the statement of such consolidated net income for such period, the
sum of any extraordinary or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
consolidated operating income for such period, gains on the sales of assets
outside of the ordinary course of business), and (y) any cash payments made
during such period in respect of items described in clause (ii) above subsequent
to the fiscal quarter in which the relevant non-cash expenses or losses were
reflected as a charge in the statement of consolidated operating income, all as
determined on a consolidated basis, all of the foregoing to

 

 

3

 

 

--------------------------------------------------------------------------------






be determined by the Board or the Committee, as applicable. For the purposes of
determining compensation milestones for any fiscal year, HFS Consolidated EBITDA
will be adjusted by the Board or the Committee, as applicable, as appropriate
for material acquisitions or dispositions of any business or assets of or by HFS
or its subsidiaries for such fiscal year and thereafter.

(s) “Payout” means the amount determined under Section 3.

(t) “Scantron” means Scantron Corporation, a Delaware corporation.

(u) “Scantron Consolidated EBITDA” is one of the Performance Measures under this
Agreement and shall mean for any fiscal year of Scantron, consolidated operating
income for such fiscal year of Scantron plus, without duplication, the sum of
(i) depreciation and amortization expense (excluding amounts of prepaid
incentives under customer contracts), (ii) any extraordinary non-cash expenses
or losses, and (iii) allocation of fees charged by M&F or a subsidiary to
Scantron relating to the operation of Scantron, (iv) all restructuring costs, in
the case of clauses (i) through (iv) above, solely with respect to Scantron and
minus (x) to the extent included in the statement of such consolidated net
income for such period, the sum of any extraordinary or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such consolidated operating income for such period, gains on the
sales of assets outside of the ordinary course of business), and (y) any cash
payments made during such period in respect of items described in clause (ii)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were reflected as a charge in the statement of consolidated operating
income, all as determined on a consolidated basis, all of the foregoing to be
determined by the Board or the Committee, as applicable. For the purposes of
determining compensation milestones for any fiscal year, Scantron Consolidated
EBITDA will be adjusted by the Board or the Committee, as applicable, as
appropriate for material acquisitions or dispositions of any business or assets
of or by Scantron or its subsidiaries for such fiscal year and thereafter.

(v) “Target Business Unit EBITDA” shall, with respect to each Fiscal Year, mean
the target Business Unit EBITDA for the respective Business Unit for the
Business Unit covered by this Agreement as established annually by the
Committee.

(w) “Target Consolidated EBITDA” shall, with respect to each Fiscal Year, mean
the target Company Consolidated EBITDA, as established annually by the
Committee.

(x) “Target Cumulative Business Unit EBITDA” shall mean the sum of Target
Business Unit EBITDA for each Fiscal Year during the Award Term.

(y) “Target Cumulative EBITDA” shall mean the sum of Target Consolidated EBITDA
for each Fiscal Year during the Award Term.

(z) “Vesting Date” shall mean December 31, 2010.

 

 

4

 

 

--------------------------------------------------------------------------------






2. Grant of Award.

(a) Pursuant to, and subject to, the terms and conditions set forth herein and
in the Plan, the Participant’s percentage of the Business LTIP Bonus Pool for
the Award Term shall be __% (the “Business Payment Value”) and for the
Consolidated Business LTIP Pool shall be __% (the “Consolidated Payment Value”),
and the Business Payment Value shall be applied to the Excess Business LTIP
Bonus Pool (as defined in Section 3(c)) and the Consolidated Payment Value shall
be applied to the Excess Consolidated LTIP Bonus Pool (as defined in Section
3(e)). The LTIP Bonus Pool shall be determined in the manner set forth in
Section 3.

(b) This Agreement shall be construed in accordance with, and subject to, the
terms of the Plan (the provisions of which are incorporated herein by
reference); provided, that, in the event of any inconsistency between the terms
of the Plan and this Agreement, the terms of this Agreement shall govern.

(c) The Committee shall annually establish the Target Business Unit EBITDA and
Target Consolidated EBITDA for each of Fiscal Years 2008, 2009 and 2010 and such
amounts shall be communicated to the Participant.

3. Determination of Payout.

(a) The Business LTIP Bonus Pool for the Award Term (the “Business LTIP Bonus
Pool”) shall be $4,500,000 ($4,500,000/3 per each Fiscal Year) and the
Consolidated Business LTIP Pool for the Award Term (the “Consolidated LTIP Bonus
Pool”) shall be $8,850,000 ($8,850,000/3 per each Fiscal Year), each as adjusted
below. As soon as practicable after the end of the Award Term, the Committee
shall determine the total amount of Cumulative Business EBITDA and Cumulative
Consolidated EBITDA earned by the Company during the Award Term.

(b) If upon completion of the Award Term, the Cumulative Business Unit EBITDA
achieved is less than 90% of the Target Cumulative Business Unit EBITDA, then
the Business LTIP Bonus Pool shall be reduced to zero and no payout will be made
in respect thereof. If Cumulative Business Unit EBITDA is between 90% to 100% of
Target Cumulative Business Unit EBITDA, then the Participant’s Business Payment
Value shall be linearly interpolated on a straight line basis between 50% to
100% of the Business Payment Value with respect to the Business LTIP Bonus Pool,
as set forth in the table below:

 

Cumulative Business Unit EBITDA achieved as %
of Target Cumulative Business Unit EBITDA

 

% of Payment Value

<90

 

0%

90

 

50%

91

 

55%

92

 

60%

93

 

65%

94

 

70%

95

 

75%

96

 

80%

97

 

85%

98

 

90%

99

 

95%

100

 

100%

 

 

5

 

 

--------------------------------------------------------------------------------






(c) If upon completion of the Award Term, Cumulative Business Unit EBITDA
achieved is more than Target Cumulative Business Unit EBITDA, then, in addition
to the Business Payment Value earned at Target Cumulative Business Unit EBITDA,
the Participant shall be entitled to receive an amount equal to the Business
Payment Value applied to the “Excess Business LTIP Bonus Pool”. The “Excess
Business LTIP Bonus Pool” means 2.3% of the excess of Cumulative Business Unit
EBITDA achieved above Target Cumulative Business Unit EBITDA, up until the
achievement of 120% of Target Cumulative Business Unit EBITDA. For the avoidance
of doubt, the Excess Business LTIP Bonus Pool shall not be increased for
achievement of Cumulative Business Unit EBITDA in excess of 120% of Target
Cumulative Business Unit EBITDA.

(d) If upon completion of the Award Term, the Cumulative Consolidated EBITDA
achieved is less than 90% of the Target Cumulative EBITDA, then the Consolidated
LTIP Bonus Pool shall be reduced to zero and no payout will be made. If
Cumulative Consolidated EBITDA is between 90% to 100% of Target Cumulative
EBITDA, then the Participant’s Consolidated Payment Value shall be linearly
interpolated on a straight line basis between 50% to 100% of the Consolidated
Payment Value with respect to the Consolidated LTIP Bonus Pool, as set forth in
the table below:

Cumulative Consolidated EBITDA as %
of Target Cumulative EBITDA

 

% of Payment Value

<90

 

0%

90

 

50%

91

 

55%

92

 

60%

93

 

65%

94

 

70%

95

 

75%

96

 

80%

97

 

85%

98

 

90%

99

 

95%

100

 

100%

 

 

6

 

 

--------------------------------------------------------------------------------






(e) If upon completion of the Award Term, Cumulative Consolidated EBITDA is more
than Target Cumulative EBITDA, then, in addition to the Consolidated Payment
Value earned at Target Cumulative EBITDA, the Participant shall be entitled to
receive an amount equal to the Consolidated Payment Value applied to the “Excess
Consolidated LTIP Bonus Pool”. The “Excess Consolidated LTIP Bonus Pool” means
2.7% of Cumulative Consolidated EBITDA above Target Cumulative EBITDA, up until
the achievement of 120% of Target Cumulative EBITDA. For the avoidance of doubt,
the Excess Consolidated LTIP Bonus Pool shall not be increased for achievement
of Cumulative Consolidated EBITDA in excess of 120% of Target Cumulative EBITDA.

The formula described in this Section shall be the Performance Goals under this
Agreement. Subject to the vesting and termination of employment provisions set
forth in Sections 4 and 5, the Participant shall be entitled to a payment equal
to the sum of (i) his or her Business Payment Value multiplied by the Business
LTIP Bonus Pool and (ii) his or her Consolidated Payment Value multiplied by the
Consolidated LTIP Bonus Pool, in each case as may by increased by Section 3(c)
and/or Section 3(e) (such amount is collectively referred to as the “Payout”).
Notwithstanding anything in this Award or the Plan to the contrary, the
reduction in a Participant’s Payment Value shall not result in the increase of
any other Participant’s Award.

4. Vesting; Payment of Payout.

(a) Except as set forth in Section 5, the Payout shall vest on the Vesting Date,
provided that the Participant is employed with the Company on such date.

(b) The Payout shall be paid on or about the date that is two and a half months
from the Vesting Date (the date of such Payout, the “Payout Date”).

(c) The Payout shall be paid by the Company in cash.

5. Termination of Employment.

(a) Except as provided below, the Payout shall be forfeited upon a termination
of employment or voluntary resignation from employment for any reason prior to
the Vesting Date. The Payout shall also be forfeited if the Participant is
terminated by the Company for Cause after the Vesting Date but prior to the
Payout Date.

(b) Upon a termination of employment by the Company other than for Cause prior
to the Payout Date, the Participant shall be entitled to receive on the Payout
Date a payment equal to the lesser of (i) the actual Payout on the Payout Date
had the Participant remained employed through the Vesting Date and (ii) the
Participant’s Payment Value based on the LTIP Bonus Pool (without regard to
increases to the LTIP Bonus Pool) multiplied by a fraction, the numerator of
which is the number of days from January 1, 2008 through the earlier of (x) the
end of the Award Term and (y) the date on which the Participant’s employment is
terminated and the denominator of which is the number of days in the Award Term.

(c) Upon a termination of employment by reason of the Participant’s death or by
the Company due to Disability prior to the Payout Date, the Participant (or the
Participant’s estate, as

 

 

7

 

 

--------------------------------------------------------------------------------






applicable) shall be entitled to receive on the Payout Date a payment equal to
the Payout multiplied by a fraction, the numerator of which is the number of
days from January 1, 2008 through the earlier of (x) the end of the Award Term
and (y) the date on which the Participant’s employment is terminated and the
denominator of which is the number of days in the Award Term.

6. Protection of Confidential Information; Restrictive Covenants.

(a) During the period of the Participant’s continued employment with the Company
or its Affiliates, the Company and/or its Affiliates will share with the
Participant confidential and trade secret information regarding not only the
Company but also its subsidiaries and Affiliates. In view of the fact that the
Participant’s work for the Company will bring the Participant into close contact
with many confidential affairs of the Company not readily available to the
public, trade secret information and plans for future developments, the
Participant agrees:

 

1.

To keep and retain in the strictest confidence all confidential matters of the
Company, M&F or its Affiliates, including, without limitation, “know how”, trade
secrets, customer lists, pricing policies, operational methods, technical
processes, formulae, inventions and research projects, other business affairs of
the Company, M&F or its Affiliates, and any information whatsoever concerning
any director, officer, employee, shareholder, partner, customer or agent of the
Company, M&F or its Affiliates, or their respective family members learned by
the Participant heretofore or hereafter, and not to disclose them to anyone
outside of the Company, M&F or its Affiliates, either during or after the
Participant’s employment with the Company, except in the course of performing
the Participant’s duties hereunder or with the Company’s express written
consent. The foregoing prohibitions shall include, without limitation, directly
or indirectly publishing (or causing, participating in, assisting or providing
any statement, opinion or information in connection with the publication of) any
diary, memoir, letter, story, photograph, interview, article, essay, account or
description (whether fictionalized or not) concerning any of the foregoing,
publication being deemed to include any presentation or reproduction of any
written, verbal or visual material in any communication medium, including any
book, magazine, newspaper, theatrical production or movie, or television or
radio programming or commercial; and

 

2.

To deliver promptly to the Company on termination of the Participant’s
employment by the Company or its Affiliates, or at any time the Company may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof), including data stored in computer
memories or on other media used for electronic storage or retrieval, relating to
the Company’s business and all property associated therewith, which the

 

 

8

 

--------------------------------------------------------------------------------






Participant may then possess or have under the Participant’s control, and not
retain any copies, notes or summaries.

(b) In support of the Participant’s commitments to maintain the confidentiality
of the Company’s and M&F or its Affiliates’ confidential and trade secret
information, during (i) the Participant’s continued employment with the Company
or its Affiliates, and (ii) for a period of two years following termination of
the Participant’s employment for any reason, the Participant shall not in the
United States and in any non-US jurisdiction where the Company, M&F or its
Affiliates may then do business: (a) directly or indirectly, enter the employ
of, or render any services to, any person, firm or corporation engaged in any
business competitive with the business of the Company, M&F or its Affiliates;
(b) engage in such business on the Participant’s own account; and the
Participant shall not become interested in any such business, directly or
indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or in any other relationship or
capacity; (c) directly or indirectly, solicit, encourage or cause any client,
customer or supplier of the Company, M&F or its Affiliates to cease doing
business with the Company, M&F or its Affiliates or to reduce the amount of
business such client, customer or supplier does with the Company, M&F]or its
Affiliates or (d) directly or indirectly, solicit or encourage to cease to work
with the Company, M&F or its Affiliates or directly or indirectly hire, any
person who is an employee of or consultant then under contract with the Company,
M&F or its Affiliates or who was an employee of or consultant then under
contract with the Company, M&F or its Affiliates within the six month period
preceding such activity without the Company’s, M&F or its Affiliates’ written
consent.

(c) If the Participant commits a breach, or threatens to commit a breach, of any
of the provisions of Sections 6(a) or 6(b) hereof, the Company, M&F and its
Affiliates shall have the following rights and remedies:

 

1.

The right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company, M&F or its Affiliates and that money damages will not provide an
adequate remedy to the Company M&F and its Affiliates;

 

2.

The right and remedy to require the Participant to account for and pay over to
the Company or M&F and its Affiliates all compensation, profits, monies,
accruals, increments or other benefits derived or received by the Participant as
the result of any transactions constituting a breach of any of the provisions of
the preceding paragraph, and the Participant hereby agrees to account for and
pay over such benefits to the Company or M&F and its Affiliates. Each of the
rights and remedies enumerated above shall be independent of the other, and
shall be severally enforceable, and all of such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies

 

 

9

 

--------------------------------------------------------------------------------






available to the Company or M&F and its Affiliates under law or in equity; and

 

3.

if such breach is discovered after the Participant has received the Payout, the
Participant will be required to return such Payout to the Company; and

 

4.

the right and remedy to require the Participant to pay the Company and M&F or
its Affiliates all damages, losses, costs or expenses incurred by the Company
M&F and its Affiliates as a result of any action constituting a breach of
threatened breach of Sections 6(a) and 6(b) hereof

Except as otherwise provided herein, no remedy herein conferred or reserved is
intended to be exclusive of any other available remedy or remedies, and each and
every remedy shall be cumulative and shall be in addition to every remedy under
this Section 6(c) now or hereafter existing at law or in equity or by statue.

(d) If any of the covenants contained in Sections 6(a) or 6(b), or any part
thereof, hereafter are held by a court to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to those portions found invalid.

(e) If any of the covenants contained in Sections 6(a) or 6(b), or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision and, in its reduced form, said provision shall then be enforceable.

(f) The Participant agrees (whether during or after the Participant’s employment
with the Company) not to issue, circulate, publish or utter any false or
disparaging statements, remarks or rumors about the Company, M&F or its
Affiliates or the officers, directors, managers, customers, partners, or
shareholders of the Company, M&F or its Affiliates unless giving truthful
testimony under subpoena.

7. Tax Withholding. The Participant agrees to make appropriate arrangements with
the Company for satisfaction of any applicable federal, state or local tax
withholding requirements, and the Company shall have the right to withhold from
the Payout or from any other compensation owing to the Participant such amount
as may be necessary in the opinion of the Company to satisfy all such taxes.

8. No Right to Employment. Neither the Plan nor this Agreement shall confer on
the Participant any right to continued employment with the Company, M&F or its
Affiliates.

9. Modification of Agreement. Except as set forth in the Plan and herein, this
Agreement may be modified, amended, suspended or terminated, and any terms or
conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

 

10

 

--------------------------------------------------------------------------------






10. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force and effect in accordance with their terms.

11. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, without
regard to its conflict of laws principle.

12. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company and M&F. This Agreement shall inure to
the benefit of the Participant’s heirs, executors, administrators and
successors. All obligations imposed upon the Participant and all rights granted
to the Company and M&F under this Agreement shall be binding upon the
Participant’s heirs, executors, administrators and successors.

13. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and the parties acknowledge and agree that the Award provided for herein is in
lieu and full satisfaction of the Company’s obligations pursuant to any
employment agreement with the Company or any of its Affiliates.

 

 

11

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.

 

M & F WORLDWIDE CORP.

 

 


By: 



 

 

 

Name:

 

 

 

Title:

 

 

 

 

HARLAND CLARKE HOLDINGS CORP.

 

 


By: 



 

 

 

Name:

 

 

 

Title:

 

 

 

 

PARTICIPANT:

 

 


By: 



 

 

 

Name:

 

 

 

 

 

 

 

 

 

12

 

--------------------------------------------------------------------------------